Citation Nr: 0622479	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple skin 
lesions, including as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for Bowen's 
(intraepidural) carcinoma, including as secondary to exposure 
to ionizing radiation.

3.  Entitlement to service connection for interstitial lung 
disease, including as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran and his 
daughter testified before the undersigned Veterans Law Judge 
in a March 2004 video conference hearing.  

In May 2004, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In June 2004, this matter was remanded for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.  

In June 2006, the veteran submitted additional evidence that 
was not accompanied by a waiver of RO consideration.  This 
evidence, however, is substantively duplicative and redundant 
of evidence currently in the veteran's claims file.  A remand 
to the RO for consideration of this evidence is therefore 
unnecessary.


FINDINGS OF FACT

1.  The veteran's skin lesions were first shown many years 
after service, and are not related to any incident of 
service, including ionizing radiation exposure in service.

2.  Bowen's carcinoma was first shown many years after 
service, is not related to any incident of service, including 
ionizing radiation exposure in service.

3.  Interstitial lung disease was first shown many years 
after service, is not related to any incident of service, 
including ionizing radiation exposure in service.


CONCLUSION OF LAW

1.  The veteran's skin lesions were not incurred in or 
aggravated by active service, nor may their incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  Bowen's carcinoma was not incurred in or aggravated by 
active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

3.  Interstitial lung disease was not incurred in or 
aggravated by active service, nor may its incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2003 and June 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
as well as the type of evidence VA would assist him in 
obtaining.  The veteran was also informed that he should send 
to VA evidence in his possession that pertains to the claim.

In addition, by way of a March 2003 rating decision, an 
October 2003 Statement of the Case, and a March 2006 
Supplemental Statement of the Case, the RO advised the 
veteran of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  These documents, when considered together with RO's 
VCAA and development letters, also provided the veteran and 
his representative with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the veteran's claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment reports, a VA examination 
report, responses from the Defense Threat Reduction Agency, 
the Chief Public Health and Environmental Health Officer, and 
the Director of Compensation and Pension Services, lay 
statements, and statements submitted by the veteran and his 
representative in support of his claims.  The Board also 
notes that this matter has been remanded for further 
development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. at 
470-71.

With respect to cases involving radiation exposure, the Board 
notes that certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

While the veteran meets the definition of a "radiation-
exposed veteran" in that he participated in the occupation 
of Nagasaki during November and December 1945, none of the 
veteran's claimed conditions is listed among the disabilities 
for which service connection may be granted on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) to a radiation exposed veteran.  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  Here, the veteran's skin 
cancers (sqaumous cell carcinoma and Bowman's carcinoma) are 
listed radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  
The term "radiogenic disease" is defined as "a disease 
that may be induced by ionizing radiation."  Id.  If a claim 
is based on a listed disease, VA shall consider the claim 
under the provisions of 38 C.F.R. § 3.311, provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  The demonstration of a 
potentially radiogenic disease and exposure to ionizing 
radiation during service, however, does not necessarily 
establish entitlement to service connection.  All relevant 
factors, including the amount of radiation exposure, must be 
considered in determining whether the record supports the 
contended etiologic relationship.  

Following a careful review of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims that he developed his skin and 
lung conditions as a result of his service, including as a 
consequence of his in-service exposure to ionizing radiation.

As a preliminary matter, the Board points out that there is 
no medical evidence suggesting that the veteran's skin and 
lung conditions developed while the veteran was serving on 
active duty or until many years thereafter.  Indeed, neither 
the veteran nor his representative has contended otherwise.  

With respect to the veteran's diagnosed interstitial lung 
disease, the Board also notes that this condition is not 
listed in either 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311 as 
warranting presumptive service connection.  And, as noted 
below, there is no evidence in the veteran's claims file that 
suggests that there is a direct connection between the 
veteran's service, to include exposure to ionizing radiation, 
and this condition.  

With respect to the veteran's conditions generally, 
presumptive service connection under 38 C.F.R. § 3.309 is not 
available since the veteran's skin cancers and lung disease 
are not listed diseases warranting presumptive service 
connection under that section.  The skin cancers are, 
however, radiogenic diseases for purposes of 38 C.F.R. 
§ 3.311, and as a result, the RO engaged in additional 
development in order to determine whether the veteran was 
exposed to ionizing radiation and, if so, whether the 
veteran's cancers resulted from this exposure.  38 C.F.R. 
§ 3.311.  In developing this aspect of the veteran's claim, a 
comprehensive investigation was undertaken and it was 
determined that the veteran was exposed to ionizing radiation 
as a member of the occupation forces in Japan following World 
War II.  His dose exposure was estimated to be a total dose 
of 0.3 rem (upper bound total does of less that 1 rem), 
internal committed dose to the lung of 0.04 rem (upper bound 
committed dose to the lung of 0.3 rem), skin dose (forehead, 
ears, back and hands) of 0.1 rem (upper bound dose to the 
skin of 0.6 rem), and skin dose (legs and elbows) of 0.4 rem 
(upper bound dose to the skin of 1.2 rem).  In a February 
2006 report of the Director of Compensation and Pension 
Services (C&P), it was concluded that the veteran received a 
relatively low dose of ionizing radiation.  As a comparison, 
it was noted that the current annual occupation limit set by 
the Nuclear Regulatory Commission is 5 rem and the 2005 
National Research Counsel BEIR VII report defines low doses 
as those in the range of near zero to about 10 rem of low-LET 
radiation.  After setting forth a comprehensive and detailed 
review of the relative sensitivity of the skin and lungs to 
ionizing radiation, and detailing various studies and 
estimates pertaining to the veteran's specific conditions, 
the Director concluded that "it is our opinion that there is 
no reasonable possibility that the veteran's individual skin 
cancers, other skin lesions, and interstitial lung disease 
were the result of exposure to ionizing radiation in 
service."  This conclusion was mirrored in a February 2006 
report of the Chief Public Health and Environmental Hazards 
Officer (CPHEHO), who likewise set forth a detailed analysis 
of the veteran's actual radiation exposure and related 
studies, and concluded that "it is unlikely that the 
veteran's individual skin cancers, other skin lesions, and 
interstitial lung disease can be attributed to exposure to 
ionizing radiation in service."

In this regard, the Board acknowledges that the veteran has 
submitted several private and at least one VA medical opinion 
in support of this claim.  These opinions, some from the 
veteran's treating physicians, indicate that the veteran's 
exposure to ionizing radiation in service contributed 
significantly to his conditions and are as likely as not the 
cause.  The Board observes, however, that although some of 
these physicians are specialists in the veteran's conditions, 
the Board observes that these physicians were not in 
possession of the kind of detailed information regarding the 
veteran's actual level of exposure to radiation or the 
detailed information and various studies regarding the 
affects of various levels of radiation on the veteran's 
specific conditions that informed the opinions of the CPHEHO 
and Director of C&P.  Instead, these physicians offered 
generic assessments that did not take into consideration the 
particulars of the veteran's case.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005). See also Reonal v. 
Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993). 

By contrast, the Board notes that the radiation dose 
reconstruction, derived from official military records, shows 
that the veteran was exposed to no more than 0.3 rem gamma 
irradiation.  The opinion of the VA Chief Public Health and 
Environmental Hazards Officer, which is based on quantitative 
analysis, is clearly against the veteran's claim.  As it 
specifically considers the reconstructed dose estimate for 
the veteran and the quantitative analyses in recent 
scientific studies, the Board has given great weight to this 
well-reasoned medical opinion.  Moreover, VA's Director of 
the Compensation and Pension Service, in an February 2006 
advisory opinion, agreed with the conclusion of the Under 
Secretary for Health that there was no reasonable possibility 
that the veteran's conditions were related to his in-service 
exposure to ionizing radiation.


For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for skin lesions, Bowman's carcinoma, 
and interstitial lung disease based on his in-service 
exposure to ionizing radiation.

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his conditions 
are related to service.  As a lay person, however, the Board 
notes that the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. at 520; see also Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  Because the evidence is against the veteran's 
claims, service connection for his skin and lung conditions 
is denied.


ORDER

1.  Service connection for multiple skin lesions is denied.

2.  Service connection for Bowen's (intraepidural) carcinoma 
is denied.

3.  Service connection for interstitial lung disease is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


